
	
		II
		112th CONGRESS
		1st Session
		S. 1272
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2011
			Mr. Udall of New Mexico
			 (for himself and Mr. Bingaman) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to submit to
		  Congress a report on the feasibility and advisability of establishing a
		  polytrauma rehabilitation center or polytrauma network site of the Department
		  of Veterans Affairs in the southern New Mexico and El Paso, Texas, region, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Southern New Mexico and El Paso,
			 Texas, Veterans Traumatic Brain Injury Care Improvement Act of
			 2011.
		2.Report on
			 establishment of polytrauma rehabilitation center or polytrauma network site of
			 Department of Veterans Affairs in southern New Mexico and El Paso, Texas,
			 region
			(a)FindingsCongress
			 makes the following findings:
				(1)The military
			 population of the southern New Mexico and El Paso, Texas, region has grown
			 greatly since the United States has been involved in military operations in
			 Iraq and Afghanistan and members of the Armed Forces returning from such
			 operations to such region will require care at polytrauma centers as a result
			 of their involvement with such operations.
				(2)The population at
			 Fort Bliss in Texas and New Mexico is expected to grow from 9,300 members of
			 the Armed Forces in 2005 to an estimated 33,400 members of the Armed Forces by
			 2012 because of the ongoing expansion of Fort Bliss.
				(3)Traumatic brain
			 injury has become known as one of the signature wounds of service in the Armed
			 Forces in Iraq and Afghanistan because of its high occurrence among veterans of
			 such service. Many members of the Armed Forces returning to the El Paso, Texas,
			 and southern New Mexico region from overseas service in the Armed Forces are
			 expected to suffer from traumatic brain injury or other forms of injury
			 requiring treatment at a polytrauma rehabilitation center or polytrauma network
			 site.
				(4)A recent RAND
			 Corporation study estimates that as many as 20 percent of the veterans who
			 served in the Armed Forces in Iraq and Afghanistan have a traumatic brain
			 injury as a result of such service, and many of these veterans require ongoing
			 care for mild, moderate, or severe traumatic brain injury.
				(5)The Department of
			 Veterans Affairs recommends that all veterans experiencing a polytraumatic
			 injury be referred to a polytrauma rehabilitation center or polytrauma network
			 site of the Department.
				(6)The polytrauma
			 system of care of the Department includes 4 polytrauma rehabilitation centers
			 and 21 polytrauma network sites, none of which are located within 300 miles
			 driving distance of Fort Bliss, White Sands Missile Range, or Holloman Air
			 Force Base.
				(7)The large
			 military population in the southern New Mexico and El Paso, Texas, region
			 necessitates a new polytrauma rehabilitation center or polytrauma network site
			 of the Department to deal with the significant hardships veterans residing in
			 such region require.
				(b)Report
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to Congress a
			 report on the feasibility and advisability of establishing a polytrauma
			 rehabilitation center or polytrauma network site of the Department of Veterans
			 Affairs in the southern New Mexico and El Paso, Texas, region that is within a
			 reasonable driving distance of Fort Bliss, White Sands Missile Range, and
			 Holloman Air Force Base.
				(2)RequirementsThe
			 report required by paragraph (1) shall include the following:
					(A)An assessment of
			 the adequacy of existing Department facilities in the southern New Mexico and
			 El Paso, Texas, region to address matters that are otherwise addressed by
			 polytrauma rehabilitation centers and polytrauma network sites of the
			 Department.
					(B)A comparative
			 assessment of the effectiveness of rehabilitation programs for individuals with
			 traumatic brain injuries in urban areas with the effectiveness of such programs
			 for individuals with traumatic brain injuries in rural and frontier
			 communities.
					(C)An assessment of
			 whether therapies that can prevent or remediate the development of secondary
			 neurologic conditions related to traumatic brain injury can be interrupted by
			 stress caused by living in an urban area.
					(D)The relation of
			 high cost of living to the recovery of veterans and the impact on their
			 families in comparison to recovery in an area where there is a lower cost of
			 living.
					(3)LocationsIn
			 preparing the report required by paragraph (1), the Secretary shall consider
			 and evaluate various locations for the potential location of a new polytrauma
			 rehabilitation center or polytrauma network site. One location receiving such
			 consideration and evaluation shall be the Fort Bayard Medical Center in Grant
			 County, New Mexico.
				(4)ConsultationIn
			 preparing the report required by paragraph (1), the Secretary shall consult
			 with appropriate State and local government agencies in the southern New Mexico
			 and El Paso, Texas, region.
				
